Case 1:19-cv-00487-JMS-KJM Document 52 Filed 05/18/20 Page 1 of 7           PageID #: 394




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

   HB PRODUCTIONS, INC.,          )              CIVIL NO. 19-00487 JMS-KJM
                                  )
                  Plaintiff,      )              FINDINGS AND
                                  )              RECOMMENDATION TO DENY
        vs.                       )              PLAINTIFF’S SECOND RULE
                                  )              55(b)(1) MOTION FOR CLERK TO
   MUHAMMAD FAIZAN,               )              ENTER DEFAULT JUDGMENT
                                  )              AGAINST DEFENDANT
                  Defendant.      )              MUHAMMAD FAIZAN
   _______________________________)

       FINDINGS AND RECOMMENDATION TO DENY PLAINTIFF’S
         SECOND RULE 55(b)(1) MOTION FOR CLERK TO ENTER
    DEFAULT JUDGMENT AGAINST DEFENDANT MUHAMMAD FAIZAN

        On March 27, 2020, Plaintiff HB Productions, Inc. (“Plaintiff”) filed a

  Second Rule 55(b)(1) Motion for Clerk to Enter Default Judgment Against

  Defendant Muhammad Faizan (“Motion”). ECF No. 48. On April 23, 2020, the

  Court directed Plaintiff to file supplemental briefing. ECF No. 50. On April 24,

  2020, Plaintiff timely filed its supplemental brief (“Supplement”). ECF No. 51.

        The Court elects to decide this matter without a hearing pursuant to Rule

  7.1(c) of the Local Rules of Practice for the United States District Court for the

  District of Hawaii. After carefully considering the Motion, applicable law, and the

  record in this case, the Court FINDS AND RECOMMENDS that the district court

  DENY the Motion.
Case 1:19-cv-00487-JMS-KJM Document 52 Filed 05/18/20 Page 2 of 7           PageID #: 395




                                    BACKGROUND

        On September 9, 2019, Plaintiff filed its Complaint. On February 14, 2020,

  Plaintiff filed its First Amended Complaint, which asserts claims against

  Defendant Muhammad Faizan (“Defendant”) for direct and contributory copyright

  infringement and intentional inducement under the Copyright Act of 1976, 17

  U.S.C. § 101, et seq. Plaintiff alleges that it is the copyright owner of the motion

  picture, Hellboy (the “Work” or “Hellboy”). ECF No. 40 at 11 ¶ 34. The First

  Amended Complaint alleges that, as a result of Defendant’s direct and contributory

  copyright infringement, Plaintiff suffered $270,902.58 in damages. Id. at 30 ¶ 132,

  32 ¶ 141.

        On March 2, 2020, Plaintiff filed a request for the Clerk of Court to enter

  default against Defendant. ECF No. 42. On March 3, 2020, the Clerk entered

  default against Defendant. ECF No. 43. On March 4, 2020, Plaintiff filed a Rule

  55(b)(1) Motion for Clerk to Enter Default Judgment Against Muhammad Faizan

  (“03/04/202 Motion”), which asked the Clerk to enter default judgment against

  Defendant and award Plaintiff $270,902.58 in damages and $4,410.98 in costs,

  pursuant to Federal Rule of Civil Procedure 55(b)(1). ECF No. 44.

        On March 20, 2020, this Court issued its Findings and Recommendation to

  Deny the 03/04/2020 Motion (“03/20/2020 F&R”). ECF No. 46. The 03/20/2020

  F&R noted that the 03/04/2020 Motion did not indicate how Plaintiff calculated its

                                            2
Case 1:19-cv-00487-JMS-KJM Document 52 Filed 05/18/20 Page 3 of 7           PageID #: 396




  alleged damages amount. Id. at 4. The 03/20/2020 F&R thus found that Plaintiff

  failed to establish that its claims against Defendant were “sum certain,” as required

  by Rule 55(b)(1), and recommended that the district court deny the 03/04/2020

  Motion. Id.

         On March 25, 2020, while the 03/20/2020 F&R was pending before the

  district court, Plaintiff filed a notice of withdrawal of the 03/04/2020 Motion

  (“Notice of Withdrawal”). ECF No. 47. The Notice of Withdrawal stated that, in

  light of the 03/20/2020 F&R, Plaintiff would file a second motion for default

  judgment that “indicates the formula for how the damages were calculated.” Id. at

  1-2.

         On March 27, 2020, Plaintiff filed the instant Motion. Plaintiff attaches in

  support of the Motion a declaration from its counsel, Kerry S. Culpepper, Esq.

  (“Culpepper Declaration”). On April 23, 2020, this Court ordered Plaintiff to file

  supplemental briefing demonstrating that Plaintiff’s request for damages as “sum

  certain.” ECF No. 50. In particular, the Court ordered Plaintiff to address “the

  Motion’s basis for using $15.95, the asserted value for a Blu-ray disc of Plaintiff’s

  copyrighted work according to one retail store in Kailua-Kona, Hawaii, as the

  value of damages incurred by Plaintiff, a Nevada corporation, per alleged

  infringement by Defendant, a resident of Pakistan.” Id. On April 24, 2020,

  Plaintiff filed the Supplement.

                                            3
Case 1:19-cv-00487-JMS-KJM Document 52 Filed 05/18/20 Page 4 of 7          PageID #: 397




                                      DISCUSSION

        Rule 55(b) provides two ways in which a party can obtain a judgment

  against an opposing party in default. Under Rule 55(b)(1), the Clerk of Court can

  enter a default judgment against a party who is neither a minor nor an incompetent

  person as long as the “claim is for a sum certain or a sum that can be made certain

  by computation.” Fed. R. Civ. P. 55(b)(1). Pursuant to Rule 55(b)(2), “[i]n all

  other cases, the party must apply to the court for a default judgment.” Fed. R. Civ.

  P. 55(b)(2).

        Plaintiff’s Motion asks the Clerk of Court to enter default judgment against

  Defendant pursuant to Rule 55(b)(1). The Culpepper Declaration states: “The

  certain sum of $270,224.90 is less than that pleaded in the First Amended

  Complaint at paragraph 141 and pg. 33 is due to Plaintiff because of Defendant’s

  infringements of Plaintiff’s copyright in its motion picture Hellboy.” ECF No. 51-

  1 at 2 ¶ 7 (emphasis in original). The Court disagrees with the Culpepper

  Declaration’s assertion that Plaintiff’s claims are for a sum certain.

        The Ninth Circuit Court of Appeals has previously concluded that “a claim

  is not a sum certain unless no doubt remains as to the amount to which a plaintiff is

  entitled as a result of the defendant’s default.” Franchise Holding II, LLC v.

  Huntington Rests. Grp., Inc., 375 F.3d 922, 928-29 (9th Cir. 2004) (citing KPS &

  Assocs., Inc. v. Designs by FMC, Inc., 318 F.3d 1, 19 (1st Cir. 2003)) (applying the

                                             4
Case 1:19-cv-00487-JMS-KJM Document 52 Filed 05/18/20 Page 5 of 7            PageID #: 398




  First Circuit’s approach in KPS & Assocs. to determine whether the plaintiff’s

  claim was for a “sum certain”). “However, if the ‘sum certain’ of a plaintiff’s

  claim cannot be calculated reasonably by simple computation, and other evidence

  is required, then the plaintiff must apply to the court for a default judgment

  pursuant to Rule 55(b)(2).” Graham v. Forever Young Or., LLC, No. 03:13-CV-

  01962-HU, 2014 WL 3512498, at *1 (D. Or. July 14, 2014). Moreover, the fact

  that a pleading identifies a particular damages amount does not automatically

  convert a claim into a “sum certain.” See KPS & Assocs., 318 F.3d at 20 n.9

  (“Neither the fact that the complaint identifies a purported aggregate total, nor the

  fact that the affidavit attests to such a sum, automatically converts KPS’s claim

  into a ‘sum certain.’”); see also 5 James Wm. Moore et al., Moore’s Federal

  Practice § 55.20[3] (3d ed. 2019) (“A claim does not become certain merely

  because the claim or the affidavit identifies a purported total.”).

        The Motion seeks a judgment against Defendant for $270,224.90. Plaintiff

  calculated its damages by multiplying the alleged number of infringements

  Defendant committed with respect to the Work (16,942 times) by $15.95 (16,942 x

  $15.95 = $270,224.90). ECF No. 48-1 at 2 ¶ 6. Plaintiff’s use of $15.95 as the

  per-infringement damages value is based on the First Amended Complaint’s

  allegation that the “Blu-ray copy of the Work is currently available for sale at a

  retailer in Kailua-Kona, Hawaii for $15.95.” ECF No. 40 at 14 ¶ 51. Stated

                                             5
Case 1:19-cv-00487-JMS-KJM Document 52 Filed 05/18/20 Page 6 of 7              PageID #: 399




  differently, Plaintiff asserts that it is entitled to damages for the value of a Hellboy

  Blu-ray for every infringement committed by Defendant.

        Plaintiff’s Supplement indicates that the retailer described in the First

  Amended Complaint is Walmart. ECF No. 51 at 3. The Supplement asserts that

  Walmart’s $15.95 price for a Blu-ray copy of the Work “was a fair representation

  of the price nationwide as of January 20, 2020.” Id. at 2. In support of this

  assertion, Plaintiff asserts that its counsel compared Hellboy Blu-ray prices at

  several Walmart stores across the nation. According to Plaintiff’s counsel, the

  Blu-ray price has dropped to $12.96, but is the same across five store locations. Id.

  at 3 (citing ECF No. 51-1 at 1-2 ¶ 3). In addition, Plaintiff’s counsel asserts that

  the price of the Hellboy Blu-ray on Amazon.com is $12.99. Id. (citing ECF No.

  51-1 at 2 ¶ 4).

          Like the First Motion, the instant Motion and Supplement fail to persuade

  the Court that Plaintiff’s claims are for a sum certain such that entry of default

  judgment by the Clerk of Court would be appropriate under Rule 55(b)(1). The

  Complaint does not allege that $15.95 is a fair representation of the nationwide

  price for the Hellboy Blu-ray. Even if it did, however, the Motion and the

  Supplement fail to explain why an alleged “fair representation” of the price for a

  Blu-ray of a motion picture is sufficient to render a copyright infringement claim

  “sum certain” for purposes of Rule 55(b)(1). Neither the Motion nor the

                                              6
Case 1:19-cv-00487-JMS-KJM Document 52 Filed 05/18/20 Page 7 of 7                 PageID #: 400




  Supplement cite to any case law or other legal authority to support this proposition.

  Indeed, Plaintiff’s Supplement indicates that the price of a Hellboy Blu-ray varies

  by vendor and date. Such variation, in this Court’s view, means that doubt remains

  as to the amount to which Plaintiff is entitled as a result of Defendant’s default and

  other evidence is needed to establish Plaintiff’s damages. See Franchise Holding,

  375 F.3d at 928-29. The Court finds thus finds that Plaintiff fails to show that its

  claims are for a “sum certain” and recommends that the district court deny the

  Motion.

                                       CONCLUSION

         Based on the foregoing, the Court FINDS AND RECOMMENDS that the

  district court DENY Plaintiff’s Second Rule 55(b)(1) Motion for Clerk to Enter

  Default Judgment Against Defendant Muhammad Faizan.

         IT IS SO FOUND AND RECOMMENDED.

         DATED: Honolulu, Hawaii, May 18, 2020.




                                             Kenneth J. Mansfield
                                             United States Magistrate Judge



  HB Productions, Inc. v. Faizan, Civil No. 19-00487 JMS-KJM; Findings and Recommendation
  to Deny Plaintiff’s Second Rule 55(b)(1) Motion for Clerk to Enter Default Judgment Against
  Defendant Muhammad Faizan




                                               7
